Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2022 has been entered.
 Election/Restrictions
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 21, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a leading end surface” which lacks antecedent basis clarity because it is not clear if it refers to the previous leading end surface or to another.  The Examiner suggests the following amendments: “[[a]] the leading end surface”.
Claim 5 recites “the control unit” which lacks antecedent basis.  The Examiner suggests making claim 5 dependent upon claim 4.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 is redundant to claim 1 which already recites a moving unit configured to move the die during extrusion at least in an uniaxial direction relative to the head along a leading end surface of the head.  Note that an uniaxial direction is a discretionary direction.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lussie (US 2,141,005) in view of Reinceke et al. (US 2016/0361857).
Lussie (US 2,141,005) discloses an extrusion device comprising a cylindrical cylinder 10 (figs. 1- 2), a screw 12 disposed in an internal space 11 of the cylinder 10, a head 13 installed at a leading end of the cylinder 10 (fig. 2) and including an extrusion flow path 22 communicating with the internal space 11 (fig. 2; p. 1, col. 2, lines 39-45), and a die 32 attached to the head 13 at a leading end position of the extrusion flow path 22 (figs. 2, 4), the die 32 including an extrusion port 35, the extrusion device comprising a moving unit 38, 39, 42 (eccentrics) configured to move the die 32 at least in a uniaxial direction relative to the head 13 along a leading end surface of the head 13, and being capable of fixing the die 32 and the head 13 in a desired relative position (figs. 1, 2, 4; p. 2, col. 1, line 38, to p. 2, col. 2, line 24);
(Claim 2) wherein the uniaxial direction is set in an extension direction of the extrusion port (in view of p. 2, lines 4-14, and figs. 1, 2 and 4, the die 32 is moved in any lateral direction including a direction in which the extrusion port 35 extends the longest in a front view; instant specification at p. 8, lines 1-6, defines “an extension direction” as a direction in which the extrusion port extends the longest in a front view); and
(Claim 3) wherein the moving unit is capable of moving the die in a discretionary direction relative to the head 13 along a leading end surface of the head 13 (in view of p. 2, lines 4-14, and figs. 1, 2 and 4, the moving unit moves the die 32 in any direction along the leading end surface; instant specification at p. 8, lines 8-23, defines “a discretionary direction” as any direction along the leading end surface since the die can be moved in a lateral direction, a vertical direction or any combination of those directions).
However, Lussie (US 2,141,005) does not disclose the moving unit configured to move the die during extrusion, wherein the moving unit includes a motor or a hydraulic cylinder.
Reinceke et al. (US 2016/0361857) disclose an extrusion device (fig. 1) including a die 18 and a moving unit 42, configured to move the die 18 during extrusion [0024], [0043], the moving unit 42 comprising a motor or a hydraulic cylinder [0022], [0042] which are capable of fixing the die in a desired relative position.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the moving unit of Lussie (US 2,141,005) with a moving unit, as recited by Reinceke et al. (US 2016/0361857), because such a modification is known in the art and would provide an alternative configuration for moving the die.
As to the claim recitations of “rubber”, such recitations relate to the intended use of the claimed apparatus. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114. “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]Jnclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). See MPEP 2115. Furthermore, the apparatus of Lussie (US 2,141,005) is capable of extruding rubber.
As to claims 4 and 7, Reinceke et al. (US 2016/0361857) further discloses a control unit 46 moving the die 18 to a desired relative position by controlling operation of the moving unit 42 (fig. 1; [0042]-[0043]).  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the extrusion device with a control unit, as recited by Reinceke et al. (US 2016/0361857), because such a modification is known in the art and would provide controlled movement of the die.
Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lussie (US 2,141,005) in view of Reinceke et al. (US 2016/0361857) as applied to claims 1-4 and 7 above, and further in view of Yonesato et al. (US 2013/0221557) and Smith (US 293,804).
Lussie (US 2,141,005) and Reinceke et al. (US 2016/0361857) do not disclose the limitations of claims 4-5 and 8. 
Lussie (US 2,141,005) further discloses that the moving unit defines a curve prevention apparatus for preventing bends, curls or kinks (i.e., curves) in the extrudate (p. 2, col. 1, lines 38-56; p. 2, col. 2, lines 4- 14). 
Yonesato et al. (US 2013/0221557) disclose an extrusion device including a die 7 for extruding an extrudate, a bend (curve) correction apparatus for correcting the bending of the extrudate, a control unit 31 for operating the curve correction apparatus, and a sensor 33 detecting an amount of curving, with respect to an extrusion direction, of an extrudate extruded from an extrusion port of the die 7, and based on the detection data from the sensor 33, the control unit 31 operates the curve correction apparatus to correct curving of the extrudate (figs. 3-6(c); [0040]-[0072]).
Smith (US 293,804) discloses an extrusion device comprising a head A, and a die C attached to the head A at a leading end position of an extrusion flow path of the head A (fig. 1-2), the die C including an extrusion port (figs. 1-3), the extrusion device comprising a moving unit E, E’, F, F’ (eccentrics) configured to move the die C during extrusion at least in a uniaxial direction relative to the head A along a leading end surface of the head A, and being capable of fixing the die C and the head A in a desired relative position (p. 1, lines 12-88; the die is adjusted by eccentrics to maintain (during extrusion) a uniform delivery of the tube as it emerges (during extrusion) through the die; preventing the curvature of the emerging tube (i.e., during extrusion) by counteracting tube form irregularities by correcting the motion of the sleeve (die) via eccentrics (the moving unit)).  Smith (US 293,804) further discloses that the moving unit defines a curve prevention apparatus for preventing curves in the extrudate by counteracting (correcting) tube irregularities (i.e., curves) during extrusion (p. 1, lines 12-88).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the extrusion device with a control unit and a sensor, as recited by Yonesato et al. (US 2013/0221557), because such a modification is known in the extrusion art and would enable feedback control to prevent/correct curves in the extrudate, which curve prevention is desired in the art as recited by Lussie (US 2,141,005) and which curve prevention during extrusion is desired in the art as recited by Smith (US 293,804).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,396,120 in view of Reinceke et al. (US 2016/0361857). 
Claims 1-4 of U.S. Patent No. 11,396,120 disclose the rubber extrusion device substantially recite the limitations of instant claims 1-4 and 7, except for the moving unit comprising a motor or a hydraulic cylinder and being capable of fixing the die and the head in a desired relative position.
Reinceke et al. (US 2016/0361857) is applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the moving unit of claims 1-4 of U.S. Patent No. 11,396,120 with a moving unit, as recited by Reinceke et al. (US 2016/0361857), because such a modification is known in the art and would provide an alternative configuration known to be operable in the art for moving a die.
As to claim 2, Reinceke et al. (US 2016/0361857) further discloses a uniaxial direction in which the die 18 moves being set in an extension direction of an extrusion port of the die (fig. 1; the longest width direction of the port of die (extension direction) is in the radial direction; the die 18 can move in a radial direction as shown in fig. 1).  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the uniaxial direction to be set in an extension direction (a radial direction) of the extrusion port because such a modification is known in the art and would provide an alternative configuration known to be operable in the art.
As to claims 4 and 7, Reinceke et al. (US 2016/0361857) further discloses a control unit 46 moving the die 18 to a desired relative position by controlling operation of the moving unit 42 (fig. 1; [0042]-[0043]).  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the extrusion device with a control unit, as recited by Reinceke et al. (US 2016/0361857), because such a modification is known in the art and would provide controlled movement of the die.
Claims 5 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,396,120 in view of Reinceke et al. (US 2016/0361857), as applied to claims 1-4 and 7 above, and further in view of Yonesato et al. (US 2013/0221557) and Smith (US 293,804). 
Claims 1-4 of U.S. Patent No. 11,396,120 further disclose a sensor detecting a deviation of an extrudate and a control unit providing control for correction of the deviation based on detection data from the sensor to suppress a curvature of the extrudate.
Yonesato et al. (US 2013/0221557) and Smith (US 293,804) and applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the sensor to detect an amount of curving, as disclosed by Yonesato et al. (US 2013/0221557), because such a modification is known in the art and would enable the sensor to detect the deviation of extrudate curving which curve deviation detection is used to control extrudate curvature; and to further modify the control unit to move the die, as disclosed by Smith (US 293,804), because such a modification is known in the art and would enable the control unit to control extrudate curvature by moving the die.  Note that curve prevention by moving the die is known in the art as disclosed by Smith (US 293,804) above.
Response to Arguments
Applicant's arguments filed October 6, 2022 have been fully considered but they are not persuasive. 
Applicant argues that claim 1 explicitly now requires a motor or hydraulic cylinder and Lussie neither discloses nor suggests a motor or hydraulic cylinder.
	The Examiner agrees.  However, Reinceke et al. (US 2016/0361857) discloses a motor or hydraulic cylinder, as mentioned above.
Applicant argues that  Lussie describes that while the eccentrics 38, 39 manipulate movement of the die plates for the desired alignment, after the adjustment the die plates are fixed in place using set screws to prevent any movement from the set position during extrusion. Claim 1 claims the movement during extrusion.  As argued previously, even if the other cited art uses a sensor or the like (e.g., as required in claim 5) to correct a curvature of the extrudate, this is not combinable with Lussie because Lussie fixes the die plates in position so they cannot move. One of ordinary skill in the art could not have found it obvious to make the die plates of Lussie movable during extrusion.
	The Examiner respectfully disagrees.  Such arguments are not commensurate in scope with instant claims 1-4 and 7 which do not require correcting such curvature.  While a movable die is known to be fixed in place during extrusion as disclosed by Lussie, it is also known that a movable die can be moved during extrusion as disclosed by Reinceke et al. (US 2016/0361857). 
	Applicant argues that Smith allegedly discloses loosening jam-nuts F,F’ to enable adjustment by eccentrics during extrusion which is unsupported by Smith. The cited text of Smith (page 1, lines 70-88) describes adjusting the die to correct irregularities of form. However, the cited text does not describe or suggest that this correction is performed or contemplated to be performed during extrusion. Indeed, it seems highly unlikely and unreasonable that the adjustment would be made during the Smith extrusion because the drawings (FIGs. 1-2 of Smith) illustrate the jam-nuts holding the die B in position against the plate A—if the jam-nuts are removed, then the retaining force holding the die against the plate would be gone, extrusion would push the die away from the plate and the extrudate would not be limited to the tubular flow-path defined by the die. Further, it would not be obvious to adjust the eccentrics of Smith during extrusion because the position of the eccentric in the round hole is adjusted by turning with a wrench. If extrusion is occurring, it may be that the wrench needs to rotate the eccentric by a large degree to the correct rotation, creating further irregularities which may be worse than the original irregularity until a desired rotation is achieved. Even with such adjustment, there is no evidence that the eccentrics can be adjusted simultaneously so there may be multiple adjustments to each eccentric for the irregularities to be corrected. It would not have been obvious to continuously extrude unusable material having irregularities while performing the manual adjustment of Smith. Smith does not support the assertion in the rejection and instead discloses a configuration which would not reasonably be used in the manner speculated by the Office. The rejection is in error and should be withdrawn.
	The Examiner respectfully disagrees.  Smith (US 293,804) discloses the extrusion device comprising a moving unit E, E’, F, F’ (eccentrics) configured to move the die C during extrusion at least in a uniaxial direction relative to the head A along a leading end surface of the head A, and being capable of fixing the die C and the head A in a desired relative position (p. 1, lines 12-88; the die is adjusted by eccentrics to maintain (during extrusion) a uniform delivery of the tube as it emerges (during extrusion) through the die.  There are many possible ways to manipulate the jam nuts F and eccentrics E, E’ as shown in figs. 1-3 including slightly loosening the jam nuts F during extrusion to the point where the heads of the eccentrics E, E’ are just movable by a wrench during extrusion to move the die, and then tightening the jam nuts F during extrusion after the desired die position is achieved.  In any case of manipulating the jam nuts and eccentrics, Smith (US 293,804) discloses that such manipulation should be able to maintain uniform delivery as it emerges (i.e., during extrusion) as mentioned above.
	Applicant argues that both Lussie and Smith do not disclose a motor or hydraulic cylinder as the moving unit. 
The Examiner agrees.  However, Reinceke et al. (US 2016/0361857) discloses a motor or hydraulic cylinder, as mentioned above.
Applicant argues that Yonesato does adjust for curving of the extrudate, but does not move the die as in the present case.  Rather, Yonesato discloses that valves are opened or closed to cool portions of the resin being extruded, causing it to bend towards the desired direction. Where Lussie discloses to fix the die in position for extrusion and the disclosure of Smith similarly discloses to fix the die (and does not disclose to adjust the die during extrusion), the result of the combination would be to fix the die as in Lussie and/or Smith and to adjust the curvature through cooling as in Yonesato. The system and components of Yonesato are specifically configured for adjusting the curvature by adjusting the temperature. It would not be obvious to incorporate the features of Yonesato in a system that does not adjust curvature by adjusting the temperature.
	The Examiner respectfully disagrees.  While it is known in the art that extrudate curving can be controlled by controlling cooling portions of the extrudate during extrusion as disclosed by Yonesato, it is also known in the art that extrudate curving can be controlled by controlling die movement, as disclosed by Lussie and Smith (controlling die movement during extrusion), as mentioned above.  While a movable die is known to be fixed in place during extrusion as disclosed by Lussie, it is also known that a movable die can be moved during extrusion as disclosed by Reinceke and Smith.  Thus, it is known in the art that a moving die can be adjusted during non-extrusion or during extrusion, that a moving die can be used to control extrudate curvature, and that controlling extrudate curving can be done by controlling cooling portions of the extrudate or controlling a movable die.  In view of the teachings known in the art, a die movable during extrusion for controlling extrudate curvature during extrusion would be obvious.
	Applicant argues that the Office Action states it would be obvious to combine the references because curve prevention is desired by Lussie and Smith.  However, the Office Action has already asserted that Lussie and Smith prevent curvature.  If the references already allegedly disclose to prevent curvature, then there is no motivation to combine Yonesato.  Further, if one of ordinary skill in the art wished to use the more modern technology of Yonesato, there is no reason why Yonesato would not simply be used alone without Lussie or Smith as Yonesato provides the entirety of the curve correction allegedly desired. There would be no reason, having possession of Yonesato and desiring to correct curvature, to look to very old patent references from 1884 or 1937 and then attempt to modify and combine them. The references would not have been obvious to combine. The rejection appears to be based on impermissible hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As mentioned above, the rejections rely only on knowledge disclosed by the prior art.  Yonesato is not further combined in the prior art rejections solely to disclose curve prevention but also includes further claim limitations not taught by the other prior art references, as mentioned in the prior art rejections above.  If an artisan desired to control extrudate curvature by controlling cooling portions of the extrudate, then Yonesato would be used.  However, alternatives to controlling extrudate curvature are known in the art, particularly controlling extrudate curvature by a moveable die as mentioned above.  Thus, an artisan would not be limited to one form of control if alternatives are known.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744